UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

    Ellen Mack, et al.,
                                                                       1:16-CV-3986 (ARR) (CLP)
                          Plaintiffs,

            – against –                                                Not for Publication

    No Parking Today, Inc., et al.,

                          Defendants.                                  Opinion and Order


ROSS, United States District Judge:

          The court has received the Report and Recommendation on the instant case dated January

9, 2019, from the Honorable Cheryl L. Pollak, United States Magistrate Judge. The deadline for

filing objections has passed, and no objections have been filed.1 Accordingly, the court has

reviewed the Report and Recommendation for clear error on the face of the record. See Fed. R.

Civ. P. 72 advisory committee’s note to subdivision (b); Gusler v. City of Long Beach, 823 F. Supp.

2d 98, 109 (E.D.N.Y. 2011), appeal dismissed, 700 F.3d 646 (2d Cir. 2012). Having reviewed the

record, I hereby adopt the Report and Recommendation, with the exception of a single aspect of

the damages calculation under New York Labor Law section 198(1-d).

                                           BACKGROUND

          The plaintiffs in this action allege that the defendants, their employers, failed to pay them

sufficient overtime compensation, in violation of the Fair Labor Standards Act and the New York

Labor Law, and failed to provide them with proper wage statements, also in violation of the Labor


1 Although copies of the Report and Recommendation sent to one of the defendants’ addresses were
returned as undeliverable (see Mail, ECF Nos. 35–36), copies sent to another address of the defendants have
not come back, and thus “there is no evidence that [the defendants] did not receive the Report and
Recommendation” (Innovative Sports Mktg., Inc. v. Aquarius Fuente de Soda, Inc., No. 07-CV-2561 (ENV)(CLP),
2009 WL 3173968, at *1 n.1 (E.D.N.Y. Sept. 30, 2009)).
                                                     1
Law. See Compl. ¶¶ 33–55, ECF No. 1. In addition to attorney’s fees and costs, the complaint,

which was filed on July 18, 2016, seeks “award[s] of unpaid overtime compensation due,”

“liquidated damages, penalties, and pre-judgment and post-judgment interest,” and “[o]ne

hundred dollars for each work week that violations of NYLL Article 6 § 195 occurred or continue

to occur, or a total of twenty-five hundred dollars, as provided for by NYLL Article 6 § 198(1)-d.”

Id. at 10.2

        The defendants failed to appear, and on March 3, 2017, the Clerk of Court entered a

default. On May 29, 2017, the plaintiffs moved for a default judgment, requesting an award of

unpaid overtime compensation, liquidated damages, and prejudgment interest, as well as attorney’s

fees and costs. See First Proposed J., ECF No. 15-4; First Mack Aff. ¶¶ 6–7, 9, ECF No. 15-1;

First Ross Aff. ¶¶ 6–7, 9, ECF No. 15-2. After Judge Pollak recommended that that motion be

denied without prejudice (see First R. & R., ECF No. 27),3 the plaintiffs moved for a default

judgment again, on March 13, 2018 (see Renewed Mot., ECF No. 28). The plaintiffs modified their

request for damages in the second motion, decreasing the requested overtime compensation but

adding a requested award of $5000 per plaintiff for the defendants’ failure to provide proper wage

statements.4 See Second Proposed J., ECF No. 28-5; Second Ross Aff. ¶ 10, ECF No. 28-3; see also

Final Mack Aff. ¶ 10, ECF No. 32-1; Final Ross Aff. ¶ 10, ECF No. 32-2. In the Report and

Recommendation now at issue, Judge Pollak recommends that I grant the instant motion and


2 Before February 27, 2015, section 198(1-d) of the Labor Law provided that an employee who is not given a
proper wage statement may recover “one hundred dollars for each work week that the violations occurred or
continue to occur, but not to exceed a total of twenty-five hundred dollars.” See infra note 4.
3 Judge Pollak recommended denial of the motion because the plaintiffs’ motion papers were inconsistent

with the plaintiffs’ testimony at an inquest hearing. See First R. & R. 1.
4 Since February 27, 2015, section 198(1-d) of the Labor Law has provided that an employee who is not given

a proper wage statement may recover “two hundred fifty dollars for each work day that the violations
occurred or continue to occur, but not to exceed a total of five thousand dollars.” This change in law took
effect more than sixteen months before the complaint in this case was filed. See Act of Dec. 29, 2014, ch. 537,
§§ 2, 13, 2014 N.Y. Sess. Laws (McKinney).
                                                      2
award the plaintiffs unpaid overtime compensation, liquidated damages, prejudgment interest, and

$5000 per plaintiff for the alleged wage-statement violations, as well as attorney’s fees and costs.

See Second R. & R. 32–33, ECF No. 34.

                                           DISCUSSION

        Rule 54(c) of the Federal Rules of Civil Procedure states that “[a] default judgment must

not differ in kind from, or exceed in amount, what is demanded in the pleadings.” As the Second

Circuit has explained, this rule is “sensible” because, “[b]y limiting damages to what is specified in

the ‘demand for judgment,’ [it] ensures that a defendant who is considering default can look at the

damages clause, satisfy himself that he is willing to suffer judgment in that amount, and then

default without the need to hire a lawyer.” Silge v. Merz, 510 F.3d 157, 160 (2d Cir. 2007). And the

court has stated that “[w]hile notice is one of the policy objectives underlying Rule 54(c), . . . [t]he

timing and method of such notice (i.e., that it come before the decision to default and be evident

from the face of the complaint) are both critical to the analysis.” Id. at 161. Accordingly,

particularly where a defendant has never appeared in a case, any default judgment must be limited

to the relief that was demanded in the pleadings at the time the default was entered; a plaintiff

may not increase the relief demanded after the defendant defaults without amending the complaint

and giving the defendant another chance to appear. See id. at 161–62.

        In this case, the complaint’s prayer for relief explicitly limits the requested damages for the

wage-statement violations to $2500 per plaintiff. See Compl. at 10. The plaintiffs did not demand

$5000 each on this claim until after the defendants had already defaulted, and the plaintiffs did so

only in their second motion for a default judgment, and never amended the complaint. Under these

circumstances, Rule 54(c) operates to limit the damages awarded on the wage-statement claim to

the $2500 per plaintiff demanded in the complaint. See, e.g., Gesualdi v. Innovative Disposal Sols., LLC,

No. 09-cv-820(ADS)(ARL), 2013 WL 603566, at *2 (E.D.N.Y. Feb. 13, 2013) (capping default-


                                                   3
judgment damages for particular claim at amount sought under that claim in complaint); cf. Khurana

v. JMP USA, Inc., No. 14-CV-4448 (SIL), 2017 WL 1251102, at *6 (E.D.N.Y. Apr. 5, 2017) (“[T]he

Court denies Plaintiff’s demands for NYLL section 195(1) and 195(3) Wage Statement Statutory

Penalties as they were not included in the Complaint and instead both raised for the first time in

the present motion.”); Spain v. Kinder Stuff 2010 LLC, No. 14-CV-2058 (MKB)(MDG), 2015 WL

5772190, at *6 (E.D.N.Y. Sept. 29, 2015) (“Plaintiffs cannot collect for violation of [section

198(1-d) of the Labor Law] because they failed to assert in the complaint a claim for such relief.”).

         With respect to every other aspect of the award, I concur with and adopt Judge Pollak’s

Report and Recommendation in full (see Second R. & R. 32–33).

                                         CONCLUSION

         The Clerk of Court is therefore directed to enter judgment for the plaintiffs awarding the

following damages: (a) $2516.40 to plaintiff Ellen Mack in unpaid overtime compensation;

(b) $1675.80 to plaintiff Graham Ross in unpaid overtime compensation; (c) $2500.00 to Mack

for violations of section 195 of the Labor Law; (d) $2500.00 to Ross for violations of section 195

of the Labor Law; (e) $2516.40 to Mack in liquidated damages; (f) $1675.80 to Ross in liquidated

damages; (g) $656.58 to Mack in prejudgment interest; (h) $442.39 to Ross in prejudgment

interest; and (i) $7329.10 in attorney’s fees and costs. The total award is thus $21,812.47, for which

the defendants are jointly and severally liable.

         So ordered.


                                                       ____/s/________________
                                                       Allyne R. Ross
                                                       United States District Judge

Dated:          January 28, 2019
                Brooklyn, New York




                                                   4
